Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
Applicant's remarks filed February 17, 2022 have been fully considered but they are not persuasive.  

Regarding the objection to “rotary part” in Claim 7.  The current amendment to “rotational part” is unacceptable because there is no reference to such within the disclosure.  That part of the disclosure pertaining to a “rotary part” has to do with the manner in which the pin contact is formed.  Claim 7 depends from a device, not the method of forming the device, therefore if a description of such is required, it would address the device in and of itself for example -substantially cylindrical- rather than rely upon the method of forming the device.  Objection sustained.

Regarding amended Claim 1 with the limitations of previously rejected Claim 15 and “at least one centering pin”.  A full and complete assessment of the references used in the previous rejection, particularly Wittig et al. US 8,632,346 would have revealed the attributes of an analogous centering pin in conjunction with latching arms as discussed in the rejection below.

Claim Objections
Claim 1 states in part; “the insulating board” which should be -insulating body-.

Claim 7 states in part, the pin contact is a rotational part.  The disclosure does not equate the contact pin with such, furthermore the method of forming a device is not germane to the patentability of the device itself.

Appropriate corrections required.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman (US 4,526,429) in view of Wittig et al. (US 8,632,346).  

With respect to Claims 1-3 and 9; Kirkman shows a printed circuit board plug-in connection for connecting an electric cable to a printed circuit board [Col. 2, lines 55-59], printed circuit board plug-in connection 40 comprising at least one insulating body 66 and at least one pin contact 20 arranged in the insulating body [Fig. 5], has a pin axis of symmetry [Fig. 2] and has a cable connection region 46 at a connection-side end and, opposite to this, the connection-side end and has a plug-in end 26, the pin contact 20 has a connecting section 28, 32 between the cable connection region 46 and the plug-in           end 26, the pin contact 20 has a first 34 and second slot 34’ which start at the plug-in    end 26 and runs through the pin axis [Fig. 4] in the direction of the cable connection   region 46, the second slot 34’ intersects the first slot 34 at a right angle in the pin axis, as a result of which four segments [Col. 5, lines 56-59] which point in the plug-in direction are formed.
	However Kirkman does not show or teach the insulating body including a centering pin to aid in alignment with the printed circuit board and latching arms which latch the insulating body to the printed circuit board.
Wittig et al. [Figs. 7-9] show an analogous printed circuit board plug-in connection where the insulating body 30 includes at least one centering pin 7 for aligning the insulating body relative to the printed circuit board 28 and latching arms 24 for latching the insulating [[board]] body 30 to the printed circuit board 30; and the printed circuit board includes latching openings 27 for insertably receiving the latching arms of the insulating body and at least one positioning passage opening 60 for insertably receiving the at least 

one centering pin 7 and at least one passage contact opening 54 with contact material 53 arranged within for insertably receiving and making contact with that least one analogous pin contact 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating body of the printed circuit board plug-in connection of Kirkman to include a centering pin and latching arms respectively align to match with the printed circuit board and latch to latch openings in the printed circuit board as shown by Wittig et al. for the purpose of strengthening the mechanical connectivity between the plug-in connection and printed circuit board as taught by Wittig et al. [Col. 2, lines 48-67].

With respect to Claim 4; Kirkman shows the first and second slots 34, 34’ end in the connecting section 28, 32.

With respect to Claims 5 and 6; Kirkman shows the pin contact 20 is formed from a slightly reversibly deformable [Col. 5, lines 1-7], electrically conductive metal [Col. 2, lines 66-68].

With respect to Claim 7; Kirkman [Fig. 4] shows the pin contact 20 is a substantially cylindrical part.

With respect to Claim 8; Kirkman shows the pin having the slot 34.
The method of forming, the slot by sawing or milling is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.


With respect to Claim 10; Kirkman shows the diameter of the connecting section 28, 32 is at least slightly increased in size in the direction of the plug-in end 26 in the non-plugged-in state.


Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman (US 4,526,429) and Wittig et al. (US 8,632,346) in view of Barry et al.               (US 6,881,100).  
Kirkman shows the printed circuit board plug-in connection 40 has an insulating body 66.
Wittig et al. is relied upon to modify the insulating body of Kirkman to include a centering pin for aligning the insulating body relative to the printed circuit board and latching arms for latching the insulating body to the printed circuit board.
	However neither Kirkman nor Wittig et al. show a plurality of insulating bodies.
Barry et al. shows an analogous printed circuit board plug-in connection 12 having a plurality of insulating bodies 16 which each have a dovetail-like pegs 54 and          recesses 56 on two sides which are situated opposite one another [Figs. 4, 6] for mutual mechanical fastening.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the printed circuit board plug-in connection of Kirkman to include a plurality of insulating bodies with fasteners for mutual mechanical fastening as shown by Barry et al. for the purpose of facilitating customization of the printed circuit board plug-in connection to meet a variety of demands. 
Where each insulating body would include latching arms which latch to latch openings in the printed circuit board as shown by Wittig et al. and fully discussed above in Claim 1.
Allowable Subject Matter
8.	Claim 13 is allowed for the reasons set forth in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833